EXHIBIT 10.4
AbitibiBowater
2010 Canadian DB Supplemental Executive Retirement Plan
Effective December 9, 2010

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page
ARTICLE 1 INTRODUCTION
    1  
 
       
1.1 Plan Introduction
    1  
1.2 Plan Purpose
    1  
1.3 409A Compliance
    1  
 
       
ARTICLE 2 DEFINITIONS
    2  
 
       
2.1 “Actuarial Equivalent Value”
    2  
2.2 “Active Participant”
    2  
2.3 “Additional Voluntary Contribution”
    2  
2.4 “Average Pensionable Earnings”
    2  
2.5 “Basic Pension”
    3  
2.6 “Beneficiary”
    4  
2.7 “Company”
    5  
2.8 “Continuous Service”
    5  
2.9 “Credited Service”
    5  
2.10 “Creditor Protection Proceedings”
    5  
2.11 “Deferred Vested Participant”
    5  
2.12 “Disability”
    5  
2.13 “Early Retirement Date”
    6  
2.14 “Effective Date”
    6  
2.15 “Emergence”
    6  
2.16 “Employer”
    6  
2.17 “Final Accrual Date”
    6  
2.18 “Legacy Participant”
    6  
2.19 “MSBA”
    6  
2.20 “Normal Retirement Date”
    6  
2.21 “Participant”
    6  
2.22 “Plan”
    6  
2.23 “Plan Administrator”
    6  
2.24 “Prior Plan”
    6  
2.25 “Reorganization Plan”
    6  
2.26 “Registered Pension Plan”
    6  
2.27 “Retirement Benefit”
    6  
2.28 “Spouse”
    7  
 
       
ARTICLE 3 ELIGIBILITY AND PARTICIPATION
    8  
 
       
3.1 Eligibility for Participation
    8  
3.2 Participation
    8  
 
       
ARTICLE 4 RETIREMENT BENEFITS
    10  
 
       
4.1 Status of Retirement Benefits
    10  
4.2 Payment of Plan Benefits
    10  
4.3 Amount of Retirement Benefits
    10  

i



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page
4.4 Normal Retirement Benefits
    12  
4.5 Early Retirement Benefits
    12  
4.6 Disability Payments
    13  
4.7 Form of Pension
    13  
4.8 Death Before Retirement
    15  
4.9 Termination of Employment
    16  
4.10 Increase in Benefits
    18  
4.11 Commutation of Benefits
    18  
4.12 Service Outside Canada
    18  
4.13 Conditions for Payment
    19  
4.14 Right of Offset
    20  
4.15 Taxes; Compliance with §409A
    21  
 
       
ARTICLE 5 PLAN ADMINISTRATION
    23  
 
       
5.1 Plan Administration and Interpretation
    23  
5.2 Powers, Duties, Procedures
    23  
5.3 Information
    23  
5.4 Indemnification of Plan Administrator
    23  
5.5 Claims Procedure
    23  
 
       
ARTICLE 6 AMENDMENT AND TERMINATION
    26  
 
       
6.1 Authority to Amend and Terminate
    26  
6.2 Existing Rights
    26  
 
       
ARTICLE 7 MISCELLANEOUS
    27  
 
       
7.1 Funding
    27  
7.2 General Creditor Status
    27  
7.3 No Assignment
    27  
7.4 Notices and Communications
    27  
7.5 Limitation of Participant’s Rights
    27  
7.6 Participants Bound
    28  
7.7 Receipt and Release
    28  
7.8 Governing Law and Severability
    28  
7.9 Headings
    28  

ii



--------------------------------------------------------------------------------



 



AbitibiBowater
2010 Canadian DB Supplemental Executive Retirement Plan
Effective December 9, 2010
ARTICLE 1
INTRODUCTION
     1.1 Plan Introduction.
     (a) In April 2009, AbitibiBowater Inc. (the “Company”) and its U.S. and
Canadian subsidiaries (the “AbitibiBowater Entities”) filed voluntary petitions
seeking relief pursuant to Chapter 11 of the United States Bankruptcy Code
and/or applied for protection from their creditors under Canada’s Companies’
Creditors Arrangement Act, R.S.C. 1985, c. C36, as amended (collectively, the
“Creditor Protection Proceedings”). The Company and/or certain of its
subsidiaries later filed proposed plans of reorganization in the Creditor
Protection Proceedings (collectively, the “Reorganization Plan”). The
Reorganization Plan was approved by the creditors of the AbitibiBowater Entities
and the Canadian and U.S. courts. As a result, the AbitibiBowater Entities have
emerged from the Creditor Protection Proceedings on December 9, 2010 (the
“Emergence”).
     (b) Pursuant to the Reorganization Plan, the Prior Plan was terminated
coincident with Emergence. On December 9, 2010, the Company adopted and
established the AbitibiBowater 2010 Canadian DB Supplemental Executive
Retirement Plan (the “Plan”), as may be amended from time to time. Further and
pursuant to the Reorganization Plan, the Plan reinstates certain benefits on
behalf of certain eligible employees and former employees of the Employer, and
their Beneficiaries, if the requirements of Section 3.1(a) are met. The
reinstated benefits are substantially similar to the retirement benefits
eliminated with the termination of the Prior Plan, subject to reductions and
limitations as set forth in the Reorganization Plan and incorporated herein.
     1.2 Plan Purpose. The purpose of the Prior Plan was to provide certain
eligible employees of the Employer with an enhanced retirement benefit that
supplemented the retirement benefits provided to such eligible employees under
the Registered Pension Plan of the Employer. The purpose of the Plan is to
reinstate a portion of the benefits of the Prior Plan to certain Participants
and Beneficiaries, as provided in the Reorganization Plan and described herein.
For the avoidance of doubt, no retirement benefits accrued under any plan other
than the Prior Plan are reinstated under, or shall be paid pursuant to, this
Plan.
     1.3 409A Compliance. The portions of the Plan governing Participants who
are subject to Section 409A of the Internal Revenue Code of 1986 and any
regulations issued thereunder (the “Code”) are intended to comply with the
provisions of Code Section 409A with respect to all amounts credited to and
deferred under the Plan on behalf of such Participants on and after the
Effective Date. The Plan shall be interpreted, administered and operated as
necessary to comply with the requirements of Code Section 409A and applicable
Treasury Regulations. The Company reserves the right to amend or modify the Plan
in order to comply with regulations promulgated by the Department of Treasury
under Code Section 409A.

 



--------------------------------------------------------------------------------



 



ARTICLE 2
DEFINITIONS
     Wherever used herein, the following terms have the meanings set forth
below, unless a different meaning is clearly required by the context:
     2.1 “Actuarial Equivalent Value” means a value deemed to be equal to
another value, as determined on a basis of the Plan provisions in effect on the
date such determination is being made. The Actuarial Equivalent Value of a
benefit of a Participant under this Plan shall be determined in the same manner
and using the same assumptions as those used or that would be used for purposes
of calculating the commuted value of termination of employment benefits under
the Registered Pension Plan under which the Participant is entitled to receive
benefits following his termination of employment or retirement from the
Employer. For greater certainty, in determining the Actuarial Equivalent Value
of a benefit, account shall not be taken of the income tax consequences that
would arise to the recipient of the benefit.
     2.2 “Active Participant” means an individual who meets the requirements of
Section 3.1(b) for participation in the Plan and who maintains an accrued
benefit under the Plan.
     2.3 “Additional Voluntary Contribution” means a contribution, other than a
required contribution, which may be made by a Participant under a Registered
Pension Plan.
     2.4 “Average Pensionable Earnings” means, in respect of a Participant:
     (a) For years of Continuous Service before January 1, 2009, the sum of:
     (i) the average of the Participant’s monthly Earnings (as defined in
subsection 2.4(c)(i)) during the 60 consecutive months within the 120 months of
Continuous Service immediately preceding the earliest of his retirement, his
termination of employment or the Final Accrual Date during which such Earnings
were the highest, multiplied by 12; plus
     (ii) the average of the Participant’s annual Incentive Award (as defined in
subsection 2.4(c)(ii)) earned in the five years, whether consecutive or not,
within the 10 years of continuous employment immediately preceding the earliest
of his retirement, disability, his termination of employment or the Final
Accrual Date, during which such annual Incentive Award was the highest.
     (b) For years of Continuous Service on and after January 1, 2009, the
average of the Participant’s Earnings plus Incentive Award, during the five
consecutive calendar years within the 10 years of Continuous Service immediately
preceding the earliest of his retirement, his termination of employment or the
Final Accrual Date, during which such Earnings plus Incentive Award were the
highest. The Incentive Award taken into consideration is the one paid during the
year and is capped at 125% of the Participant’s target incentive award for the
year in question.
     For purposes of this Section 2.4, if at the time the calculation of Average
Pensionable Earnings is made, a Participant has less than five years of
Continuous Service, his Average

2



--------------------------------------------------------------------------------



 



Pensionable Earnings shall be the average Earnings calculated over the actual
number of years of his Continuous Service plus the average of his Incentive
Award during such period.
     (c) For purposes of this Section 2.4:
     (i) “Earnings” means the Participant’s base salary on which is based his
remuneration received from the Company. With respect to periods of Credited
Service during which the Participant does not actually receive remuneration from
the Company, Earnings mean the Participant’s base salary on which such
remuneration would have been based. However, such deemed Earnings shall not
exceed the amount of compensation that is prescribed for this purpose under
Section 8507 of the Regulations under the Income Tax Act.
     (ii) “Incentive Award” means the incentive award paid to a Participant
under the Employer’s regular incentive plans or programs adopted by the Company
from time to time or the incentive award paid under the 2010 Short Term
Incentive Plan while employed with an Employer, regardless of whether a
Participant is eligible for and exercises any right to defer an Incentive Award
under any plan or program of the Company. Incentive Award does not include any
other cash incentive, non-recurring (including any restructuring awards under
the Emergence Recognition Plan) or multi-year incentive award, unless authorized
by the Plan Administrator.
     2.5 “Basic Pension” means the lifetime annual pension which the Participant
would otherwise be entitled to receive from time to time pursuant to the
Registered Pension Plan, in regards to the period of Credited Service recognized
for purposes of this Plan or that would be so recognized for purposes of this
Plan in absence of the 35 year limit on Credited Service (as set forth in the
definition of Credited Service), but limited to the period of Credited Service
actually recognized in the Registered Pension Plan. It shall be assumed that
such annual pension is payable from the same date as supplementary benefits
commence to be paid under this Plan and is calculated on the basis of the
following assumptions:
     (i) where the Registered Pension Plan is a defined benefit pension plan:

  (A)   the annual pension is in the form of a pension payable under the normal
form provided for under the Registered Pension Plan, or if the Participant
elected an optional form in accordance with Section 4.7(c), the annual pension
payable under such optional form;     (B)   the Participant has made no
Additional Voluntary Contribution;     (C)   the additional pension that is or
would be provided by any excess contributions shall be included regardless of
whether the Participant elected to receive payment of the excess contribution in
cash; and     (D)   the amount of the Basic Pension shall be determined
according to the formula under the Registered Pension Plan regardless of any

3



--------------------------------------------------------------------------------



 



      reduction in benefits that may be applied, by operation of statute or
otherwise, as a result of the funded status of such Registered Pension Plan on
the date of such determination (it being understood that, where the Registered
Pension Plan is a defined benefit pension plan, the foregoing assumption shall
also be applicable to the determination of the amount of survivor pension
payable to the Spouse under the Registered Pension Plan following the death of
the Participant (or any survivor pension that would have been payable had the
benefits under the Registered Pension Plan not been commuted) as referred to in
Section 4.7(a)(ii), and any amount payable under the Registered Pension Plan to
the Participant’s estate or any designated Beneficiary following the death of
the Participant (or any amount that would have been payable had the benefits
under the Registered Pension Plan not been commuted) as referred to in Section
4.7(a)(ii)); and

     (ii) where the Registered Plan is a defined contribution pension plan, and
subject to clause (iii), an annual pension which is the Actuarial Equivalent
Value, based on the assumptions and the normal form of pension described in
clause (i), of the amount accumulated by the Participant under the Registered
Pension Plan, excluding his Additional Voluntary Contributions, as of the date
of his retirement, death or termination of employment with the Employer (for
greater certainty, the normal form shall be a lifetime joint and 60% survivor
pension for a Participant with a Spouse and the normal form shall be a lifetime
pension with a guarantee of a minimum of 120 monthly payments for a Participant
without a Spouse); and
     (iii) in the case of a Participant who is a former Abitibi-Price Inc.
employee who held a MSBA and who elected to convert his defined benefit
entitlement under Abitibi-Price Inc.’s Registered Pension Plan to a defined
contribution entitlement, a list of such Participants being attached hereto as
Appendix B, the Basic Pension in respect of such Participant shall be determined
as if the Participant had elected to not convert his defined benefit entitlement
under Abitibi-Price Inc.’s Registered Pension Plan and such defined benefit
entitlement has been determined in accordance with the provisions in effect on
January 1, 1996 of the Abitibi-Price Inc.’s Registered Pension Plan and in
accordance with the assumptions and the form of pension described in clause (i);
and
     (iv) in all cases, where a Participant’s entitlement under the Registered
Pension Plan has been divided between the Participant and his Spouse or former
Spouse as a result of divorce, separation or annulment of marriage, his Basic
Pension shall be determined as if no such division of his entitlement had
occurred.
     2.6 “Beneficiary” means (i) for a Legacy Participant, the individual or
entity identified as the Legacy Participant’s Beneficiary at the time the Legacy
Participant’s retirement benefit under the Prior Plan went into pay status,
which payment of benefit was suspended as a result of the Creditor Protection
Proceedings, and (ii) for a Deferred Vested Participant or an Active
Participant, any individual or entity designated as the Participant’s
Beneficiary under the Plan. If there is no Beneficiary designated under this
Plan, then the Participant’s Beneficiary

4



--------------------------------------------------------------------------------



 



shall be the Participant’s Beneficiary designated under the Prior Plan. If there
is no Beneficiary designated under the Prior Plan, then the Participant’s
Beneficiary shall be the Participant’s Spouse, if then living at the time of the
Participant’s death, and if none, then the Participant’s estate.
     2.7 “Company” means AbitibiBowater Inc., a Delaware corporation, or any
successor corporation thereto. The Company may also mean a predecessor
corporation thereto where the context so requires.
     2.8 “Continuous Service” means a Participant’s uninterrupted period of
employment, with the Employer or with a predecessor company, deemed to have
commenced on the first day of the month coinciding with or immediately following
the Participant’s hiring date by the Employer, or deemed to have commenced on
the Participant’s hiring date by such predecessor company, as the case may be.
For such purpose, a predecessor company means Donohue Inc. or any other company
considered to be a predecessor company for such purpose. The Continuous Service
of a Participant shall not be interrupted as a result of any absence due to
disability, which was approved by the Employer, or due to temporary absence
other than as a result of disability, which was approved by the Employer. For
Participants hired on or after January 1, 2002, Continuous Service means a
Participant’s uninterrupted period of employment with the Employer deemed to
have commenced on the Participant’s hiring date. Continuous Service shall be
measured in years with proportional allowance for non-completed years.
     2.9 “Credited Service” means the Participant’s period of Continuous Service
following the Participant’s hiring date by the Employer. For greater certainty,
Credited Service shall not include any period of service recognized as credited
service under any other unregistered pension plan sponsored by the Employer
other than this Plan. Credited Service shall not include any period of service
after the Final Accrual Date.
     Before the Effective Date, the Employer also recognized, for certain
Participants who were previously employed by Donohue Inc., certain newly hired
Participants or any short service Participants, additional service for purposes
of calculating the Participant’s Continuous and Credited Service, such
additional service being as described in Appendix A hereto, with such additional
service to be vested only on the dates specified in Appendix A.
     Credited Service shall be measured in years with proportional allowance for
non-completed years. Total years of Credited Service under this Plan and under
all other unregistered or nonqualified pension plans sponsored by the Employer
shall not exceed 35.
     2.10 “Creditor Protection Proceedings” is defined in Section 1.1(a).
     2.11 “Deferred Vested Participant” means an individual who meets the
requirements of Section 3.1(c) for participation in the Plan and who maintains
an accrued benefit under the Plan, or the Beneficiary of such an individual who
died before the Effective Date.
     2.12 “Disability” means the Participant is eligible to receive disability
benefits under the short-term or long-term disability plan maintained by the
Employer, as more fully described in Section 4.6.

5



--------------------------------------------------------------------------------



 



     2.13 “Early Retirement Date” means the first day of the month coincident
with or next following the date on which the Participant elects to retire early
in accordance with Section 4.5, provided he has met the age and service
requirements set forth in Section 4.5.
     2.14 “Effective Date” means December 9, 2010, the date of Emergence.
     2.15 “Emergence” is defined in Section 1.1(a).
     2.16 “Employer” means AbiBow Canada Inc. and each other entity affiliated
with the Company that is a participating employer under the Plan, and their
successors.
     2.17 “Final Accrual Date” means December 31, 2010.
     2.18 “Legacy Participant” means an individual who meets the requirements of
Section 3.1(d)(i) for participation in the Plan, or the Beneficiary of a former
employee described in Section 3.1(d)(ii), and in either case who maintains an
accrued benefit under the Plan.
     2.19 “MSBA” means a Management Supplementary Benefit Agreement, which is an
individual supplementary benefits agreement with an Executive Employee who was a
former employee of Abitibi-Price Inc.
     2.20 “Normal Retirement Date” means the first day of the month coincident
with or next following the month in which a Participant attains age 65.
     2.21 “Participant” means each of an Active Participant, a Deferred Vested
Participant or a Legacy Participant.
     2.22 “Plan” means this AbitibiBowater 2010 Canadian DB Supplemental
Executive Retirement Plan.
     2.23 “Plan Administrator” means the Human Resources and
Compensation/Nominating and Governance Committee of the Board of Directors of
the Company (the “HRC/NGC”) or its delegate.
     2.24 “Prior Plan” means the Canadian Supplemental Executive Retirement Plan
(SERP) for Executive Employees of Abitibi-Consolidated Inc.
     2.25 “Reorganization Plan” is defined in Section 1.1(a).
     2.26 “Registered Pension Plan” means any one or more pension plans
sponsored by the Employer or its affiliates and registered with Canada Revenue
Agency. When used in respect of a Participant, this expression shall refer to
the one or more Registered Pension Plans under which such Participant is
entitled to receive benefits following his termination of employment, death or
retirement from the Employer with regards to the period of Credited Service
which is recognized under this Plan.
     2.27 “Retirement Benefit” means the retirement benefit payable to a
Participant or Beneficiary under the Plan.

6



--------------------------------------------------------------------------------



 



     2.28 “Spouse” means the person who satisfies the definition of spouse as
defined under the Registered Pension Plan of which the Participant is a member
at the time the spousal status needs to be determined, or would have been a
member had his benefits not been commuted or paid in a lump sum. Spousal status
shall be determined on the day preceding the date of death of the Participant or
on the day when the Participant commences receiving his Retirement Benefit
hereunder (or, for a Legacy Participant, first began receiving his retirement
benefits under the Prior Plan), whichever occurs first.

7



--------------------------------------------------------------------------------



 



ARTICLE 3
ELIGIBILITY AND PARTICIPATION
     3.1 Eligibility for Participation.
     (a) An employee or former employee of the Employer, or Beneficiary of a
deceased former employee, shall be eligible to participate in the Plan as an
Active Participant, a Deferred Vested Participant or a Legacy Participant as set
forth in this Section 3.1 if such individual:
     (i) was a participant in and had accrued a retirement benefit under the
Prior Plan, or a Beneficiary of a deceased participant who had accrued such a
benefit, as of the Effective Date, which retirement benefit was not paid under
the Prior Plan before its termination; and
     (ii) waived and forfeited any and all claims he had or may have had in the
Creditor Protection Proceedings in respect of the Prior Plan or any other
Terminated Retirement Plan as defined in the Reorganization Plan.
     (b) An individual shall be an Active Participant if such individual meets
the requirements of paragraph (a), such individual is an active employee of the
Employer on the Effective Date and maintained a retirement benefit under the
Prior Plan as of the Effective Date.
     (c) An individual shall be a Deferred Vested Participant if such individual
meets the requirements of paragraph (a), such individual is a former employee of
the Employer on the Effective Date and earned a deferred vested retirement
benefit under the Prior Plan as of the Effective Date.
     (d) An individual shall be a Legacy Participant if such individual either:
     (i) meets the requirements of paragraph (a) and such individual is a former
employee of the Employer who was in pay status and receiving a retirement
benefit under the Prior Plan when the Creditor Protection Proceedings commenced;
or
     (ii) is the Beneficiary of a former employee who died before the Effective
Date, and either such Beneficiary was receiving survivorship benefits under the
Prior Plan when the Creditor Protection Proceedings commenced, or would have
begun receiving survivorship benefits on or after the date the Creditor
Protection Proceedings commenced but for the Creditor Protection Proceedings.
     (e) Notwithstanding anything in the Plan to the contrary, Plan
participation shall be frozen and no Employees shall be first eligible to
participate in the Plan on or after the Effective Date.
     3.2 Participation. An individual described in Section 3.1 shall participate
in the Plan as an Active Participant, a Deferred Vested Participant or a Legacy
Participant as of the Effective Date and shall have the retirement benefit he
accrued under the Prior Plan reinstated under the Plan as of the Effective Date,
subject to any reductions described in Article 4. A Participant (or

8



--------------------------------------------------------------------------------



 



Beneficiary) shall cease to be a Participant (or Beneficiary) in the Plan when
the individual has received a complete distribution of his Retirement Benefits
payable under the Plan.

9



--------------------------------------------------------------------------------



 



ARTICLE 4
RETIREMENT BENEFITS
     4.1 Status of Retirement Benefits.
     (a) Pursuant to the Reorganization Plan, all Deferred Vested Participants
and Legacy Participants (and Beneficiaries) shall have a Retirement Benefit
payable under the Plan. All Deferred Vested Participants and Legacy Participants
are identified in Exhibit A.
     (b) Pursuant to the Reorganization Plan, all Active Participants shall have
a Retirement Benefit payable under the Plan. All Active Participants are
identified in Exhibit B. Retirement Benefit amounts for such actively employed
Participants shall be determined using Average Pensionable Earnings and Credited
Service as of the Final Accrual Date. No further benefits shall accrue with
compensation increases or service earned after the Final Accrual Date.
     4.2 Payment of Plan Benefits.
     (a) Retirement Benefit payments to a Participant or Beneficiary under the
Plan shall be made in accordance with the terms of the Reorganization Plan, as
set forth below.
     (b) Retirement benefit payments made to a Participant under the Prior Plan
and which were suspended pursuant to the Creditor Protection Proceedings, or
payments that should have begun to a Participant under the Prior Plan which did
not begin as a result of the Creditor Protection Proceedings (whether as monthly
benefit payments or a lump sum benefit payment), shall resume or begin to be
paid as soon as administratively feasible to such Participant in accordance with
the Plan and the Reorganization Plan; provided, that such benefits shall be
reduced and/or limited in accordance with the Reorganization Plan as set forth
in the Plan. No adjustment shall be made for any monthly benefit payments that
were suspended or missed during the Creditor Protection Proceedings No interest
shall be paid with respect to any benefit payments (whether as monthly benefit
payments or a lump sum benefit payment) that were suspended, missed or delayed
as a result of the Creditor Protection Proceedings.
     (c) All Retirement Benefits shall be calculated and paid in Canadian
dollars.
     4.3 Amount of Retirement Benefits.
     (a) An Active Participant shall be entitled to a Retirement Benefit under
this Plan based upon the Participant’s Average Pensionable Earnings and years of
Credited Service determined as of the Final Accrual Date and calculated in
accordance with Section 4.4 or 4.5.
     (b) A Deferred Vested Participant shall be entitled to a Retirement Benefit
under this Plan based upon the Participant’s Average Pensionable Earnings and
years of Credited Service determined as of the date of the Participant’s
termination of employment with the Employer and calculated as follows:
     (i) the Retirement Benefit shall be initially calculated in accordance with
Section 4.4 or 4.5;

10



--------------------------------------------------------------------------------



 



     (ii) the amount determined in clause (i) shall be reduced in each year as
described in Section 4.3(d).
     (c) A Legacy Participant shall be entitled to payment of a Retirement
Benefit under the Plan, which benefit shall be calculated as follows:
     (i) the Retirement Benefit shall be initially calculated as equal to the
monthly retirement benefit payment the Participant was receiving (or would have
been receiving) under the Prior Plan that was suspended pursuant to the Creditor
Protection Proceedings;
     (ii) the amount determined in clause (i) shall be reduced in each year as
described in Section 4.3(d).
     (d) The reduction referred to in subsections 4.3(b)(ii) and 4.3(c)(ii)
shall be calculated as follows:
     (i) First, calculate the sum of the annual benefit payable to the
Participant for the year under this Plan plus the annual benefit payable to the
Participant under all other unregistered (in Canada) or non-qualified (in the
United States) retirement plans maintained by any Debtor or Reorganized Debtor
as defined for purposes of Supplement 7A-2 to the Plan of Reorganization
approved in the Creditor Protection Proceedings (the “Other Plans”).
     (ii) Second, calculate the lesser of (A) the total annual benefit
determined in clause (i) multiplied by 90% or (B) Canadian $50,000.
     (iii) Third, subtract from the amount determined in clause (ii) the total
amount of benefits payable under each of the Other Plans that is or was funded
or secured in whole or part by a trust fund, letter of credit, or similar
method, multiplied by the percentage of such Other Plan that was so funded or
secured (the “Secured Benefits”).
     (iv) Fourth, the total benefit payable under this Plan, and all benefits
payable under all Other Plans that are not Secured Benefits (the “Unsecured
Benefits”), shall be reduced proportionately until the total sum of the
Unsecured Benefits is equal to the amount determined in clause (iii).
     (v) The limitation of this Section 4.3(d) shall be applied separately to
each year based upon the amount of benefits actually payable to the Participant
under this Plan and all Other Plans in such year; provided that if any benefit
is paid in the form of a lump sum, such benefit shall be taken into account in
the form of the annual amount that would have been paid in each year if it had
not been paid as a lump sum. The Plan Administrator may make such adjustments as
it may determine to be appropriate to accomplish the purposes of the Plan of
Reorganization.
     (e) The Plan Administrator shall calculate the Retirement Benefits payable
to each Participant pursuant to this Section 4.3 and shall include such amounts
in Exhibit A or Exhibit B, as applicable, and shall adjust such amounts as
required, including but not limited to any

11



--------------------------------------------------------------------------------



 



adjustments required by the Reorganization Plan, or to reflect differences
between the amounts expected to be paid in settlement of any Secured Benefits
and the amount actually paid.
     4.4 Normal Retirement Benefits.
     (a) A Participant who retires on his Normal Retirement Date shall be
entitled to receive a Retirement Benefit payable in equal monthly installments
commencing on his Normal Retirement Date in an amount equal to the excess, if
any, of (i) over (ii):
     (i) 2% of the Participant’s Average Pensionable Earnings multiplied by his
number of years of Credited Service; and
     (ii) his Basic Pension from the Registered Pension Plan, or where such
Basic Pension has been commuted, the Basic Pension he would have received if
such commutation had not taken place.
     (b) In the event a Participant remains in the employ of the Employer after
his Normal Retirement Date, he shall be entitled to receive a Retirement Benefit
payable in equal monthly installments and commencing on the first day of the
month following his actual termination date, equal to the amount determined in
accordance with paragraph (a), and based on his Credited Service and Average
Pensionable Earnings as of the earlier of his Normal Retirement Date or the
Final Accrual Date, and his Basic Pension as of the earlier of his actual
retirement date or the Final Accrual Date.
     4.5 Early Retirement Benefits.
     (a) A Participant may elect to retire before his Normal Retirement Date
provided he is then at least 55 years of age and has completed at least two
years of Continuous or Credited Service. Retirement Benefits will begin as of
his elected Early Retirement Date.
     (b) If a Participant is at least 58 years of age and the sum of his age and
years of Continuous or Credited Service totals at least 80, the Participant
shall be entitled to an annual Retirement Benefit, payable in equal monthly
installments, determined in accordance with Section 4.4 and commencing on his
Early Retirement Date.
     (c) A Participant other than a Participant referred to in paragraph (b) who
retires under this Section shall be entitled to receive an annual Retirement
Benefit payable in equal monthly installments and commencing on his elected
Early Retirement Date in an amount equal to the excess, if any, of (i) over
(ii) below:
     (i) 2% of his Average Pensionable Earnings multiplied by his number of
years of Credited Service, such amount to be reduced by 0.5% multiplied by the
number of months that his elected Early Retirement Date precedes:

  (A)   if the Participant has completed at least 20 years of Continuous or
Credited Service, the date at which the Participant would first have qualified
for an unreduced Retirement Benefit in accordance with paragraph (b) had he
continued in the Plan; or

12



--------------------------------------------------------------------------------



 



  (B)   if the Participant has not completed 20 years of Continuous or Credited
Service, age 65.

     (ii) his Basic Pension from the Registered Pension Plan, or where such
Basic Pension has been commuted or paid in a lump sum, the Basic Pension he
would have received if such commutation or lump sum payment had not taken place.
     (d) Where in addition to his Basic Pension, the Participant is entitled to
receive a bridging benefit under the Registered Pension Plan, the amount of his
Retirement Benefit shall be further reduced by the annual amount of such
bridging benefit during the period for which such bridging benefit continues to
be paid.
     4.6 Disability Payments.
     (a) During a period of disability entitling the Participant to either
receive disability benefits under the short-term or long-term disability plan
maintained by his Employer from time to time in which he participates, such
Participant shall continue to accrue Credited Service for the purpose of this
Plan through the Final Accrual Date. During such period, the Participant shall
be deemed to receive a base salary equal to the annual rate of base salary he
was receiving immediately before his becoming disabled.
     (b) If the Participant for any reason ceases to be eligible to receive
benefits under the short-term or long-term disability plan maintained by the
Employer before his Normal Retirement Date and within such period as determined
by the Company:
     (i) the Participant returns to active employment with the Employer, then at
the date of his subsequent termination, death or retirement, the Participant
shall be entitled to Retirement Benefits calculated in accordance with the
provisions of this Plan, taking into account the provisions of paragraph
(a) above, or
     (ii) the Participant does not return to active employment with the
Employer, then he will be deemed to have terminated his employment or retired
for the purposes of the Plan as of the day he ceases to be eligible to receive
benefits from the disability plans maintained by the Employer and his Retirement
Benefits shall be calculated based on the provisions of this Plan, taking into
account the provisions of paragraph (a) above.
     (c) A Participant whose period of disability continues until his Normal
Retirement Date shall be deemed to have retired on his Normal Retirement Date
for the purpose of this Plan.
     (d) In the event of the death of a Participant while in receipt of
disability benefits as provided in this Section, the benefits payable under this
Plan shall be determined in accordance with the terms of Section 4.8 as if the
Participant died while in service of the Employer.
     4.7 Form of Pension.
     (a) The Retirement Benefit payable to a Participant under this Plan shall
be paid during the lifetime of the Participant. Following the death of the
Participant while in receipt of such Retirement Benefit, the Participant’s
Spouse shall be entitled to receive during his lifetime

13



--------------------------------------------------------------------------------



 



an annual supplementary survivor allowance, payable in equal monthly
installments, and commencing on the first day of the month following the month
in which the Participant dies, equal to the excess of (i) over (ii) below:
     (i) 50% of the Retirement Benefit that would have been payable to the
Participant under this Plan at the time of his death, if such Retirement Benefit
had not been reduced by the Participant’s Basic Pension;
     (ii) any survivor pension payable to the Spouse under the Registered
Pension Plan following the death of the Participant, or any survivor pension
that would have been payable had the benefits under the Registered Pension Plan
not been commuted or paid in a lump sum. Where the Registered Pension Plan is a
defined contribution pension plan, and subject to Section 2.5(iii), the survivor
pension payable to the Spouse shall be equal to 60% of the Participant’s Basic
Pension.
     (b) If a Participant does not have a Spouse at the start of his Retirement
Benefits and dies before 120 monthly payments of his Retirement Benefits have
been paid to him, his Beneficiary or, if there is no Beneficiary, his estate
shall receive a lump sum which is the Actuarial Equivalent of the excess of
(i) over (ii) below:
     (i) the balance of the 120 monthly payments of the Retirement Benefits that
would have been payable to the Participant under this Plan at the time of his
death if such supplementary allowance had not been reduced by the Participant’s
Basic Pension;
     (ii) any amount payable under the Registered Pension Plan to his estate or
any designated Beneficiary following the death of the Participant, or any amount
that would have been payable had the benefits under the Registered Pension Plan
not been commuted or paid in a lump sum. Where the Registered Pension Plan is a
defined contribution pension plan and subject to Section 2.5(iii), the amount
that would have been payable to his estate or any designated Beneficiary
following the death of the Participant, had the Participant elected to receive
his Basic Pension as a life annuity with 120 payments guaranteed.
     (c) Instead of receiving his Retirement Benefit in accordance with the
normal form of payment described in paragraphs (a) and (b), a Participant may
elect to receive his Retirement Benefits payable under this Plan under one of
the optional forms of payment determined by the Company as eligible for the
purpose of this Plan. In such a case, the Participant must elect the same
optional form of payment for purpose of his benefits under the Registered
Pension Plan. However, in the case where the Registered Pension Plan is a
defined contributions pension plan, and subject to Section 2.5(iii), the
Participant will be deemed to have elected the same form of payment that is
elected for purposes of this Plan. If the Participant elects an optional form of
payment, then the amount of his Retirement Benefit, before applying the offset
for his Basic Pension, shall be adjusted on an Actuarial Equivalent Value basis.
     (d) Notwithstanding any provision in the Plan to the contrary, the
Retirement Benefit payable to a Legacy Participant shall be paid in the same
form it was being paid before commencement of the Creditor Protection
Proceedings, and the Retirement Benefit paid to a

14



--------------------------------------------------------------------------------



 



Deferred Vested Participant whose Retirement Benefit would have commenced during
the Creditor Protection Proceedings shall be paid in the same form it would have
been paid had it so commenced.
     4.8 Death Before Retirement.
     (a) Death after Age 55 but Before Retirement.
     (i) In the event that a Participant dies while actively employed with the
Employer after having reached age 55 and having completed at least two years of
Continuous or Credited Service, his Spouse shall be entitled to receive an
annual supplementary survivor allowance determined in accordance with
Section 4.7(a) as if the Participant had retired immediately before the date of
his death and, in the case of a Legacy Participant who retired before January 1,
2005, had not elected an optional form of pension in accordance with
Section 4.7(c). However, with respect to Section 4.7(a)(ii), where the survivor
benefit under the Registered Pension Plan is payable in a lump sum, the survivor
pension payable to the Spouse shall be equal to the pension that could be
provided by such lump sum, calculated on an Actuarial Equivalent Value basis
over the survivor’s lifetime.
     (ii) In the event of there being no Spouse at the time of death of a
Participant referred to in clause (i), his Beneficiary shall receive a lump sum
equal to the lump sum that would otherwise have been payable under this Plan to
the Participant’s estate as would be determined under Section 4.7(b) if the
Participant had retired immediately before the date of his death. However, with
respect to Section 4.7(b)(ii), where the benefit payable to the designated
Beneficiary or estate under the Registered Pension Plan is payable in a lump
sum, any amount payable to the Beneficiary shall be equal to such lump sum.
     (iii) In the event that a Participant who has terminated his employment and
who is entitled to a deferred Retirement Benefit in accordance with Section 4.9
dies after having reached age 55 and before payment of the deferred Retirement
Benefit begins, his Spouse shall be entitled to receive an annual supplementary
survivor allowance determined in accordance with the Section 4.7(a) as if the
Participant requested payment his deferred Retirement Benefit to commence on the
first day of the calendar month immediately preceding or coinciding with his
date of death. In the event there is no Spouse at the time of death, his estate
shall receive a lump sum equal to the lump sum that would otherwise have been
payable under the Plan to the Participant’s estate as would be determined under
Section 4.7(b) as if the Participant had requested payment commencement of his
deferred Retirement Benefit on the first day of the calendar month immediately
preceding or coinciding with his date of death.
     (b) Death Before Age 55
     (i) In the event that a Participant dies while in service of the Employer
before having reached age 55 but after having completed at least two years of
Continuous or Credited Service, his Spouse or, in the absence of a Spouse, his
estate, shall receive a

15



--------------------------------------------------------------------------------



 



lump sum payment that is the Actuarial Equivalent of the deferred Retirement
Benefit that would otherwise have been payable under the Plan to the
Participant, determined under Section 4.9(a) as if the Participant had
voluntarily terminated his employment with the Employer.
     (ii) In the event that a Participant who has terminated his employment and
who is entitled to a deferred Retirement Benefit in accordance with the
applicable provision in Section 4.9 dies before having reached age 55, his
Spouse or, in the absence of a Spouse, his estate, shall receive a lump sum
payment of the deferred Retirement Benefit.
     (c) No benefit shall be payable under this Plan following the death of a
Participant before having reached age 55 if he has not completed at least two
years of Continuous or Credited Service.
     4.9 Termination of Employment.

  (a)   Voluntary Termination after Two Years of Continuous or Credited Service.
        A Participant who terminates his service with the Employer on a
voluntary basis before his 55th birthday and after he has completed at least two
years of Continuous or Credited Service shall be entitled to receive a deferred
Retirement Benefit, the amount of which shall be determined as provided
hereunder.         The Participant may request that payment commencement of his
deferred Retirement Benefit start on the first day of any calendar month during
the period between his attainment of age 55 and his Normal Retirement Date. The
amount of the deferred Retirement Benefit payable, shall be established based on
the elected payment commencement date as follows:

          (i) if the payment commencement date is the Participant’s Normal
Retirement Date:

  (A)   2% of his Average Pensionable Earnings multiplied by his number of years
of Credited Service; less     (B)   his Basic Pension from the Registered
Pension Plan, or where such Basic Pension has been commuted, the Basic Pension
he would have received if such commutation had not taken place.

          (ii) If the payment commencement date is before the Participant’s
Normal Retirement Date:

  (A)   2% of his Average Pensionable Earnings multiplied by his number of years
of Credited Service, such amount to be reduced by 0.5% multiplied by the number
of months the payment commencement date precedes the Participant’s Normal
Retirement Date; less

16



--------------------------------------------------------------------------------



 



  (B)   his Basic Pension from the Registered Pension Plan, or where such Basic
Pension has been commuted, the Basic Pension he would have received if such
commutation had not taken place.

    The deferred Retirement Benefit shall be paid in the same form and in the
same manner as the Retirement Benefit that would have been payable if the
Participant had retired on his Normal Retirement Date.

  (b)   Involuntary Termination after Two Years of Continuous or Credited
Service.

      A Participant who, before his 55th birthday and provided he has then
completed at least 2 years of Continuous or Credited Service, ceases to be
employed by the Employer as a result of the termination of his employment
initiated by the Employer for any reason other than for cause, shall be entitled
to receive a deferred Retirement Benefit the amount of which shall be determined
as provided hereunder.

      The Participant may request that payment commencement of his deferred
Retirement Benefit start the first day of any calendar month during the period
between his attainment of age 55 and his “Unreduced Early Retirement Date.” For
such purpose, the Participant’s Unreduced Early Retirement Date shall correspond
to the earliest date he could have been entitled to an unreduced early
Retirement Benefit as provided in Section 4.5(b), established as if his
termination of employment had not occurred.

      The amount of the deferred Retirement Benefit payable, shall be
established based on the payment commencement date as follows:

      (i) if the payment commencement date is the Participant’s Unreduced Early
Retirement Date:

  (A)   2% of his Average Pensionable Earnings multiplied by his number of years
of Credited Service; less     (B)   his Basic Pension from the Registered
Pension Plan, or where such Basic Pension has been commuted, the Basic Pension
he would have received if such commutation had not taken place.

      (ii) If the payment commencement date is before the Participant’s
Unreduced Early Retirement Date:

  (A)   2% of his Average Pensionable Earnings multiplied by his number of years
of Credited Service, such amount to be reduced by 0.5% multiplied by the number
of months the payment commencement date precedes the Participant’s Unreduced
Early Retirement Date; less

17



--------------------------------------------------------------------------------



 



  (B)   his Basic Pension from the Registered Pension Plan, or where such Basic
Pension has been commuted, the Basic Pension he would have received if such
commutation had not taken place.

      The deferred Retirement Benefit shall be paid in the same form and in the
same manner as the Retirement Benefit that would have been payable if the
Participant had retired on his Normal Retirement Date.

      (c) No benefit shall be payable under this Plan to a Participant who
ceases to be in the employ of the Employer before his 55th birthday:
     (i) as a result of the termination of his employment by the Employer for
cause, or
     (ii) as a result of the termination of his employment for any reason before
having completed at least two years of Continuous or Credited Service.
     4.10 Increase in Benefits.
     (a) Any ad hoc increases in the pension payments made under the Registered
Pension Plan to a retired Participant, or in the case of his death, to his
surviving Spouse, will not have the effect of reducing benefits otherwise
payable under this Plan.
     (b) Any automatic annual increases in the pension payments made under the
Registered Pension Plan, or deemed to have been made if the benefits have been
commuted, to a retired Participant, or in the case of his death, to his
surviving Spouse, will have the effect of reducing benefits otherwise payable
under this Plan. In the case of a Deferred Vested or Legacy Participant, the
amount of the reduction shall be calculated by taking into account the
provisions of Section 4.3(d).
     4.11 Commutation of Benefits.
     (a) Any Retirement Benefit or deferred Retirement Benefit payable under
this Plan in the form of monthly payments may, at the discretion of the Plan
Administrator and subject to the approval of the Participant or, following his
death, of his Spouse, may be paid in a lump sum or installments calculated in
accordance with the Company’s policy.
     (b) Notwithstanding paragraph (a), Retirement Benefits that do not exceed a
specified amount may be paid in a lump sum or installments without the
Participant’s consent, which amount shall be determined by the Plan
Administrator from time to time in a manner that is consistent with practice
under the Registered Pension Plans.
     (c) Except as otherwise provided herein, the Retirement Benefits provided
under this Plan shall not be capable of surrender or commutation.
     4.12 Service Outside Canada. In the event that a Participant’s employment
includes periods of service with the Employer in Canada (“Canadian Service”) and
periods of service in another country with any affiliated company, any
subsidiary or associated company of the

18



--------------------------------------------------------------------------------



 



Company (“Non Canadian Service”), for the determination of the Participant’s
Retirement Benefits hereunder, the following provisions shall apply:
     (a) The Participant’s Credited Service shall include his periods of Non
Canadian Services during which he continued to accrue credited service under the
Registered Pension Plan plus any other period of Non Canadian Service through
the Final Accrual Date as approved by the Company.
     (b) For purposes of calculating the Participant’s Average Pensionable
Earnings, the Participant’s Earnings and Incentive Award for his Non Canadian
Service shall be established in accordance with the administrative policies and
practices of the Company.
     4.13 Conditions for Payment.
     (a) Notwithstanding anything herein contained to the contrary, for
Participants who are Grade 40 or above upon their date of termination of
employment, no amount of benefit shall be payable or continued to be paid
pursuant to this Plan in the event that during his employment with the Employer
or during a period of 12 months following his termination of employment or
retirement, the Participant, directly or indirectly, without the consent of
AbitibiBowater Inc.:
     (i) engages in or becomes interested, whether on his own account or in
conjunction with or on behalf of any other person, and whether as an employee,
director, officer, partner, principal, agent, advisor, financial backer,
shareholder (except as a passive investor in a public company), or in any other
capacity whatsoever, in a North American business which may fairly be regarded
as being in competition with the Business of AbitibiBowater (as defined below);
or
     (ii) assists financially or in any manner whatsoever any person, firm,
association or company, whether as principal, agent, officer, employee, manager,
advisor, financial backer, shareholder (except as a passive investor in a public
company), or in any capacity whatsoever to enter into, develop, carry on or
maintain a North American business which may fairly be regarded as being in
competition with the Business of AbitibiBowater.
For the purposes of this Plan, “Business of AbitibiBowater” means the
manufacture, sale and/or dealing in newsprint, commercial printing papers,
market pulp and wood products, as well as research into, development,
production, manufacture, sale, supply, import, export or marketing of any
product which is the same or similar to or competitive with any product
researched, developed, produced, manufactured, sold, supplied, imported,
exported or marketed by AbitibiBowater or by any of its subsidiaries and
affiliates in the context of the above described activities as of the date of
the Participant’s termination of employment.
     (b) Notwithstanding anything herein contained to the contrary, no amount of
benefit shall be payable or continued to be paid pursuant to this Plan in the
event that during his employment with the Employer or at any time thereafter,
the Participant discloses any trade secrets or other Confidential Information
(as defined below) with regard to the Business of AbitibiBowater at any time,
directly or indirectly, to any third party or otherwise use such Confidential
Information for his or their own benefit or the benefit of others for a period
of 5

19



--------------------------------------------------------------------------------



 



years following the date of the Participant’s termination of employment.
“Confidential Information” means all valuable and/or proprietary information in
any form belonging to or pertaining to AbitibiBowater and its subsidiaries,
affiliates, customers and vendors, that would be useful to AbitibiBowater’s
competitors or otherwise damaging to AbitibiBowater (or its subsidiaries or
affiliates) if disclosed. Confidential Information may include, but is not
necessarily limited to: (i) the identity of AbitibiBowater’s (or subsidiaries or
affiliates) customers or potential customers, their purchasing histories, and
the terms or proposed terms upon which it or they offer or may offer its
products and services to such customers, (ii) the identity of any of
AbitibiBowater’s or its subsidiaries’ or affiliates’ vendors or potential
vendors, and the terms or proposed terms upon which it or they may purchase
products and services from such vendors, (iii) technology and methods used their
products and services or planned products and services, (iv) the terms and
conditions upon which AbitibiBowater (or its subsidiaries and affiliates)
employs its employees and contracts with independent contractors, (v) marketing
and/or business plans and strategies, and (vi) financial reports and analyses
regarding AbitibiBowater’s revenues, expenses, profitability and operations.
However, Confidential Information does not include information which is or
becomes generally available to the public other than as a result of disclosure
by the Participant.
     (c) Notwithstanding anything herein contained to the contrary, no amount of
benefit shall be payable or continued to be paid pursuant to this Plan in the
event that during his employment with the Employer or for a period of 12 months
following the date of the Participant’s termination of employment, except with
the Company’s prior written consent, the Participant, on his own or in
conjunction with or on behalf of any other person, directly or indirectly,
solicits, assists in soliciting, accepts, or facilitates the acceptance of
business (which may fairly be regarded as being in competition with the Business
of AbitibiBowater) of any person (i) to whom AbitibiBowater or its subsidiaries
or affiliates has supplied goods or services at any time prior to the date of
termination of employment or (ii) with whom AbitibiBowater or its subsidiaries
or affiliates has had any negotiations or discussions regarding the possible
supply of goods or services prior to the date of termination of employment.
     (d) Further, notwithstanding anything herein contained to the contrary, no
amount of benefit shall be payable or continued to be paid pursuant to this Plan
in the event that during his employment with the Employer or at any time
thereafter the Participant, directly or indirectly, disparages, defames or
speaks negatively about AbitibiBowater or any of its subsidiaries, affiliates,
customers or related entities, or its products and services, or if the
Participant disparages, subverts, discloses or discusses any detail or aspect of
the professional careers or personal lives of any director, officer or employee
of AbitibiBowater or its subsidiaries or affiliates for any reason whatsoever,
except as may be required by law.
     4.14 Right of Offset. The Company and any Employer shall have the right to
offset any amounts payable to a Participant under the Plan to reimburse the
Company, or any of its subsidiaries or affiliates, for liabilities or
obligations of the Participant to the Company or such subsidiary or affiliate,
including any amounts misappropriated by the Participant.

20



--------------------------------------------------------------------------------



 



     4.15 Taxes; Compliance with §409A.
     (a) All Retirement Benefits under this Plan are expressed on a pre-tax
basis and shall be subject to applicable withholding tax and reporting pursuant
to the Income Tax Act (Canada) and any other applicable law.
     (b) In the case of a Participant who is a citizen or resident of the United
States for federal income tax purposes (a “US Taxpayer”) during any year in
which he has a vested right to a Retirement Benefit under this Plan, the
provisions of this Section 4.15(b) shall apply for purposes of satisfying §409A
of the United States Internal Revenue Code (“§409A”).
     (i) For purposes of this Section 4.15(b), a “§409A Benefit” shall mean any
Retirement Benefit payable to a US Taxpayer except to the extent such Retirement
Benefit (A) was accrued and vested on December 31, 2004, under the Prior Plan
(and was not materially modified after October 3, 2004), (B) if paid to the
Participant in the year in which the Retirement Benefit vested, would have been
excluded from his taxable income under any of the provisions listed in Treasury
Regulation §1.409A-1(b)(8)(ii), or (C) is otherwise determined by the Plan
Administrator to not be subject to §409A. If only a portion of the Participant’s
Retirement Benefit constitutes a §409A Benefit, the remaining portion of his
Retirement Benefit shall be paid in accordance with the terms of the Plan
without regard to this Section 4.15(b).
     (ii) The §409A Benefit of a Participant who terminates employment prior to
his Normal Retirement Date shall commence on the first day of the month
following his termination of employment in accordance with Section 4.5 if he had
attained the age of 55 and completed at least two years of Continuous Service on
the date of termination, and otherwise shall commence on the first day of the
month following the later of his fifty-fifth birthday or date of termination in
accordance with Section 4.9. The Participant shall not be eligible to elect any
other commencement date. If as a result of this Section 4.15(b)(ii) payment
commences on a date other than the date on which payment of his Registered
Pension Plan benefit commences, the amount of his benefit shall be calculated as
if payment of the Registered Pension Plan had commenced on the same date.
     (iii) A Participant may elect payment of his §409A Benefit in an optional
form pursuant to Section 4.7(c) only if the optional form is an actuarially
equivalent life annuity as defined in Treasury Regulation §1.409A-2(b)(2)(ii).
     (iv) In the case of a pre-retirement death benefit payable pursuant to
Section 4.8, to the extent such death benefit is based on a §409A Benefit, the
following rules shall apply:

  (A)   if the benefit is payable to the Participant’s surviving Spouse (or if
subparagraph (C) applies), such benefit shall be paid as an annuity if the
Participant had attained the age of 55 prior to his death, and otherwise shall
be paid in a lump sum, regardless of whether it is paid pursuant to
Section 4.8(a) or 4.8(b);

21



--------------------------------------------------------------------------------



 



  (B)   if the individual receiving the benefit was the Participant’s Spouse for
less than one year on the date of the Participant’s death, any benefit that
would otherwise be payable to his surviving Spouse as an annuity shall be paid
in a lump sum; and     (C)   if the Participant’s Spouse stopped being the
Participant’s Spouse less than one year before the Participant’s death, the
benefit that would otherwise have been paid in a lump sum to the Participant’s
estate shall be paid in a life annuity to the person who is the residuary
legatee of the Participant’s estate.

     (v) A §409A Benefit shall be commutated and paid in a lump sum (but not
installments) only if all §409A Benefits payable to the Participant under
nonqualified defined benefit plans maintained by the Company and any member of
its controlled group (as defined in Treasury Regulation §1.409A-1(g)) are
simultaneously paid in a lump sum, the total amount so paid does not exceed the
limit then in effect under §402(g)(1)(B) of the Internal Revenue Code, and the
payment otherwise satisfies the requirements of Treasury Regulation
§1.409A-3(j)(4)(v).
     (vi) Whenever any payment is conditioned upon a termination of employment,
the term “termination of employment” (or any variation) shall be interpreted to
mean a separation from service as defined in §409A. If a Participant incurs a
termination of employment that does not constitute a separation from service,
payment of the Participant’s §409A Benefit shall be deferred until the
Participant incurs a separation from service (or six months thereafter if
Section 4.15(b)(viii) applies).
     (vii) If on the date on which a Participant incurs a separation from
service the Participant is a “specified employee” as defined in §409A, payment
of any §409A Benefit that becomes payable by reason of such separation from
service shall commence not earlier than the first day of the seventh month
following the month in which the separation from service occurs, and any §409A
Benefit payments that would otherwise have been paid prior to such date shall be
accumulated and paid on such date, without interest or other adjustment.
     (viii) The Plan Administrator shall use its best efforts to interpret and
administer the Plan in accordance with §409A to the extent applicable, and to
the maximum extent permitted by law the applicable provisions of §409A shall be
deemed incorporated herein and shall control over any contrary provision of the
Plan. Notwithstanding the foregoing, in no event shall the Company, any
Employer, or any other person have any liability to any Participant by reason of
any penalty or additional tax that may be imposed on such Participant by reason
of §409A.

22



--------------------------------------------------------------------------------



 



ARTICLE 5
PLAN ADMINISTRATION
     5.1 Plan Administration and Interpretation. The Plan Administrator shall
oversee the administration of the Plan. The Plan Administrator shall have
complete control and authority to determine the rights and benefits and all
claims, demands and actions arising out of the provisions of the Plan of any
Participant, Beneficiary, deceased Participant or other person having or
claiming to have any interest under the Plan. Benefits under the Plan shall be
paid only if the Plan Administrator decides in its discretion that the Eligible
Employee, Participant or Beneficiary is entitled to them. Notwithstanding any
other provision of the Plan to the contrary, the Plan Administrator shall have
complete discretion to interpret the Plan and to decide all matters under the
Plan. Such interpretation and decision shall be final, conclusive and binding on
all Participants and any person claiming under or through any Participant, in
the absence of clear and convincing evidence that the Plan Administrator acted
arbitrarily and capriciously. Any individual serving as Plan Administrator who
is a Participant shall not vote or act on any matter relating solely to himself
or herself. When making a determination or calculation, the Plan Administrator
shall be entitled to rely on information furnished by a Participant, a
Beneficiary, the Company, the Employer or a trustee (if any).
     5.2 Powers, Duties, Procedures. The Plan Administrator shall have such
powers and duties, may adopt such rules, may act in accordance with such
procedures, may appoint such officers or agents, may delegate such powers and
duties and shall follow such claims and appeal procedures with respect to the
Plan (subject to the requirements of Section 5.5) as the Plan Administrator may
establish. The Plan Administrator or individuals acting on its behalf shall
receive reimbursement for any reasonable business expense incurred in the
performance of the foregoing duties.
     5.3 Information. To enable the Plan Administrator to perform its functions,
the Company and Employer shall supply full and timely information to the Plan
Administrator on all matters relating to the compensation of Participants, their
employment, retirement, death, termination or employment, Disability, and such
other pertinent facts as the Plan Administrator may require. Any Participant or
Spouse entitled to benefits hereunder shall, upon request, furnish proof of age
satisfactory to the Plan Administrator. In the case that the age of the
Participant or his Spouse is found to be inexact, the Plan Administrator is
authorized to adjust benefits.
     5.4 Indemnification of Plan Administrator. The Company agrees to indemnify
and to defend to the fullest extent permitted by law any officer or employee who
serves as Plan Administrator (including any such individual who will have served
as Plan Administrator of the Plan) against all liabilities, damages, costs and
expenses (including reasonable attorneys’ fees and amounts paid in settlement of
any claims approved by the Company in writing in advance) occasioned by any act
or omission to act in connection with the Plan, if such act or omission is in
good faith.
     5.5 Claims Procedure. A Participant or Beneficiary shall have the right to
file a claim, inquire if he has any right to benefits and the amounts thereof or
appeal the denial of a claim.

23



--------------------------------------------------------------------------------



 



     (a) Initial Claim. A claim shall be considered as having been filed when a
written communication is made by the Participant, Beneficiary or his authorized
representative to the attention of the Plan Administrator (the “claimant”). The
Plan Administrator shall notify the claimant in writing within 90 days after
receipt of the claim if the claim is wholly or partially denied. If an extension
of time beyond the initial 90-day period for processing the claim is required,
written notice of the extension shall be provided to the claimant before the
expiration of the initial 90-day period. In no event shall the period, as
extended, exceed 180 days. The extension notice shall indicate the special
circumstances requiring an extension of time and the date by which the Plan
Administrator expects to render a final decision. Written claims for benefit
payments must be made within twelve months of the later of the Participant’s
retirement or termination of employment for any reason or the Effective Date of
the Plan. A claim shall be considered untimely filed and denied if received more
than twelve months from such later date.
     (b) Content of Denial. Notice of a wholly or partially denied claim for
benefits shall be in writing in a manner calculated to be understood by the
claimant and shall include:
     (i) the reason or reasons for denial;
     (ii) specific reference to the Plan provisions on which the denial is
based;
     (iii) a description of any additional material or information necessary for
the claimant to perfect the claim and an explanation of why such material or
information is necessary; and
     (iv) an explanation of the Plan’s claim appeal procedure.
     (c) Right to Review. If a claim is wholly or partially denied, the claimant
may file an appeal requesting the Plan Administrator to conduct a full and fair
review of his claim. An appeal must be made in writing no more than 60 days
after the claimant receives written notice of the denial. The claimant may
review or receive copies, upon request and free of charge, any documents,
records or other information determined by the Plan Administrator to be relevant
to the claimant’s claim. The claimant may also submit written comments,
documents, records and other information relating to his claim. The Plan
Administrator shall take into account all comments, documents, records and other
information submitted by the claimant relating to the claim, without regard to
whether such information was submitted or considered in the initial review of
the claim. The decision of the Plan Administrator regarding the appeal shall be
given to the claimant in writing no later than 60 days following receipt of the
appeal. However, if the Plan Administrator, in its sole discretion, grants a
hearing, or there are special circumstances involved, the decision shall be
given no later than 120 days after receiving the appeal. If such an extension of
time for review is required, written notice of the extension shall be furnished
to the claimant before the commencement of the extension. The decision shall be
written in a manner calculated to be understood by the claimant and include:
     (i) specific reasons for the decision;
     (ii) specific references to the pertinent Plan provisions on which the
decision is based; and

24



--------------------------------------------------------------------------------



 



     (iii) a statement that the claimant is entitled to receive, upon request
and free of charge, reasonable access to, and copies of, all documents, records
or other information relevant to the claimant’s claim.
     (d) Form of Notice and Decision. Any notice or decision by the Plan
Administrator under this Section may be furnished electronically.
     (e) Exhaustion of Administrative Remedy. Notwithstanding any provision in
the Plan to the contrary, no employee, Participant or Beneficiary may bring any
legal or administrative claim or cause of action against the Plan, the Plan
Administrator or the Employer in court or any other venue until the employee,
Participant or Beneficiary has exhausted its administrative remedies under this
Section.
     (f) Statute of Limitations. Notwithstanding any provision in the Plan to
the contrary, a Participant, Spouse or other Beneficiary must file any written
claim for benefits with the Plan Administrator within one year from the date on
which the Participant, Spouse or other Beneficiary knows, or with the exercise
of reasonable diligence would know, of the basis for the claim, but, in the case
of a claim based upon an alleged error in the amount of benefits, in no event
later than one year from the date on which the first allegedly mistaken payment
is made. Any written claim submitted to the Plan Administrator after such date
shall be void and denied as untimely. Further, in order for a claimant to
initiate any action for any benefit under the Plan before any court or before
any administrative agency or quasi-judicial tribunal, such claimant must have
first filed a claim for such benefit and requested review of any adverse
decision on such claim in accordance with this Section and any procedures
established by the Plan Administrator pursuant to this Section. Any such action
must be initiated not more than 180 days after receipt of an adverse claim
decision on review, except as otherwise required by applicable law.
     (g) Suspension of Payment. If the Plan Administrator is in doubt concerning
the entitlement of any person to any payment claimed under the Plan, the
Employer may suspend payment until satisfied as to the person’s entitlement to
the payment. Notwithstanding the foregoing, no Participant or Beneficiary may
bring a claim for Plan benefits to arbitration, court or through any other legal
action or process until the administrative claims process of this Section has
been exhausted.

25



--------------------------------------------------------------------------------



 



ARTICLE 6
AMENDMENT AND TERMINATION
     6.1 Authority to Amend and Terminate.
     (a) The Plan reserves to the Plan Administrator the right to amend or
terminate the Plan at any time, without notice, subject to Section 6.2. Any
amendment or termination of the Plan shall be effected by resolution of the Plan
Administrator or its authorized delegate. Except as provided in paragraph (b),
retirement benefits shall continue to be paid under the Plan as such amounts
would otherwise have been distributed in accordance with the terms of the Plan.
     (b) Upon termination of the Plan, the following provisions shall apply:
     (i) an Active Participant who has reached 55 years of age shall be deemed,
for the purpose of this Plan, to have retired on the date of termination of the
Plan (the “Termination Date”), and shall be entitled to Retirement Benefits
determined in accordance with Section 4.4 or 4.5, as the case may be;
     (ii) an Active Participant who has not yet reached age 55 shall be deemed,
for the purpose of this Plan, to have terminated his employment on the
Termination Date as a result of an Employer initiated termination of employment
and shall be entitled to Retirement Benefits determined in accordance with
Section 4.9(b);
     (iii) the Retirement Benefits to which a Participant is entitled to, or
deemed to be entitled to, under clause (i) or (ii), as the case may be, shall be
paid in a lump sum amount equal to the Actuarial Equivalent Value of such
Retirement Benefits; and
     (iv) the obligations of the Participant pursuant to Section 4.13 shall be
waived as of the Termination Date.
     6.2 Existing Rights. No amendment or termination of the Plan shall
materially adversely affect the rights of any Participant with respect to
retirement benefits payable under the Plan in accordance with the Reorganization
Plan. Notwithstanding the foregoing, the Plan Administrator may amend the Plan
as necessary to address changes in applicable law.

26



--------------------------------------------------------------------------------



 



ARTICLE 7
MISCELLANEOUS
     7.1 Funding. As provided in the Reorganization Plan, Retirement Benefits
under the Plan shall not be funded or secured by a trust fund, letter of credit,
or any other method, notwithstanding the practice under the Prior Plan. The
Company or Employer may in the future, but shall in no event be required to,
secure Retirement Benefits, except for Participants who have elected in writing
to be excluded for tax purpose. The full cost of the Retirement Benefits shall
be paid by the Employer or the Company, and no contributions shall be required
from a Participant.
     7.2 General Creditor Status. The Plan constitutes a mere promise by the
Company and an Active Participant’s respective Employer to make payments in
accordance with the terms of the Plan and Participants and Beneficiaries shall
have the status of general unsecured creditors solely of the Employer employing
the Participant. An Active Participant’s Employer shall be principally liable
for payment of the Active Participant’s Retirement Benefits under the Plan, and
AbitibiBowater Inc. shall be secondarily liable for payment. AbiBow Canada Inc.
shall be principally liable for payment of the Retirement Benefits for Deferred
Vested Participants and Legacy Participants, and AbitibiBowater Inc. shall be
secondarily liable for payment. Nothing in the Plan shall be construed to give
any employee or any other person rights to any specific assets of the Employer,
the Company or of any other person.
     7.3 No Assignment. Plan benefits, payments or proceeds shall not be subject
to any claim of any creditor of any Participant or Beneficiary and shall not be
subject to attachment or garnishment or other legal process. Retirement benefits
payable may not be assigned, pledged or encumbered in any manner, and any
attempt to do so shall be void. Notwithstanding the above, a Participant, Spouse
or Beneficiary can waive his entitlement under this Plan, and Retirement
Benefits are subject to offset as provided in Section 4.13.
     7.4 Notices and Communications. All notices, statements, reports and other
communications from the Plan Administrator to any employee, Participant,
Beneficiary or other person required or permitted under the Plan shall be deemed
to have been duly given when personally delivered to, when transmitted via
facsimile or other electronic media or when mailed overnight or by first-class
mail, postage prepaid and addressed to, such employee, Participant, Beneficiary
or other person at his last known address on the Employer’s or Company’s
records. All elections, designations, requests, notices, instructions and other
communications from a Participant, Beneficiary or other person to the Plan
Administrator required or permitted under the Plan shall be in such form as is
prescribed from time to time by the Plan Administrator, and shall be mailed by
first-class mail, transmitted via facsimile or other electronic media or
delivered to such location as shall be specified by the Plan Administrator. Such
communication shall be deemed to have been given and delivered only upon actual
receipt by the Plan Administrator at such location.
     7.5 Limitation of Participant’s Rights. Nothing contained in the Plan shall
confer upon any person a right to be employed or to continue in the employ of
the Employer, or to interfere, in any way, either with the Employer’s right to
terminate the employment of an

27



--------------------------------------------------------------------------------



 



Eligible Employee at any time, with or without cause, or to modify the
compensation or benefits of any Eligible Employee.
     7.6 Participants Bound. Any action with respect to the Plan taken by the
Plan Administrator or a trustee (if any) or any action authorized by or taken at
the direction of the Plan Administrator, the Employer or a trustee (if any)
shall be conclusive upon all Participants and Beneficiaries entitled to benefits
under the Plan.
     7.7 Receipt and Release. Any payment to any Participant or Beneficiary in
accordance with the provisions of the Plan shall, to the extent thereof, be in
full satisfaction of all claims against the Employer, the Plan Administrator and
a trustee (if any) under the Plan, and the Plan Administrator may require such
Participant or Beneficiary, as a condition precedent to such payment, to execute
a receipt and release to such effect. If any Participant or Beneficiary is
determined by the Plan Administrator to be incompetent by reason of physical or
mental disability (including minority) to give a valid receipt and release, the
Plan Administrator may cause the payment or payments becoming due to such person
to be made to another person for his benefit without responsibility on the part
of the Plan Administrator, the Employer or a trustee (if any) to follow the
application of such funds.
     7.8 Governing Law and Severability. The Plan shall be construed,
administered and governed in all respects under and by the Province of Quebec.
If any provision is held by a court of competent jurisdiction to be invalid or
unenforceable, the remaining provisions hereof shall continue to be fully
effective.
     7.9 Headings. Headings and subheading in the Plan are inserted for
convenience only and are not to be considered in the construction of the
provisions hereof.
* * *
IN WITNESS WHEREOF, the undersigned officer of AbitibiBowater Inc. has executed
this document pursuant to Resolutions adopted by AbitibiBowater Inc. on
December 9, 2010.

            ABITIBIBOWATER INC.
      By:   /s/ Richard Garneau         Richard Garneau; President        and
Chief Executive Officer   

28



--------------------------------------------------------------------------------



 



Appendix A

Additional Service

                              Additional Years of Service     Participants  
Continuous Service   Credited Service   Vesting Date
Gilbert Demers
    —       14.21     July 1, 2002
 
                       
Christian Gélinas
    —       4.97     July 1, 2002
 
                       
Yves Laflamme
    —       17.10     July 1, 2002
 
                       
André Piché
    —       9.70     July 1, 2002
 
                       
Pierre Rougeau
    5.00       5.00     September 4, 2009(1)(2)

 

(1)   Gradual Vesting of one year for each year of employment. Vesting date
represents date from which additional years of service will be fully vested.  
(2)   For purposes of gradual vesting, years of employment are only counted from
September 4, 2004 and onward.

29



--------------------------------------------------------------------------------



 



Appendix B
Executive Employee who held an MSBA and elected to convert his defined benefit
entitlement under the prior Abitibi-Price Inc. Registered Pension Plan to a
defined
contribution entitlement on January 1, 1996
Allen Dea
Alain Grandmont

30



--------------------------------------------------------------------------------



 



EXHIBIT A
     The following individuals are former employees of the Employer and
Beneficiaries of deceased employees on the Effective Date who satisfy the
requirements of Section 3.1.

31



--------------------------------------------------------------------------------



 



EXHIBIT B
     The following individuals are active employees of the Employer on the
Effective Date who satisfy the requirements of Section 3.1.

32